Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. (US 2012/0044413, hereinafter Terada).
Re claim 1, Terada discloses, an image capturing device, comprising: an aperture unit (9); an image sensor (8); and a first lens unit (4) comprising a first light-entering end and a first light-exiting end for focusing an external light on the image sensor (fig 1); wherein the aperture unit, the first lens unit, and the image sensor are sequentially arranged in a travel direction of the external light (fig 1).
Re claim 2, Terada discloses the limitations of claim 1 including further comprising a second lens unit (2), wherein the second lens unit comprises a second light-entering end and a second light-exiting end for focusing the external light on the aperture unit (fig 1), and the aperture unit is disposed between the first lens unit and the second lens unit (fig 1).
Re claim 3, Terada discloses the limitations of claim 2 including wherein the external light sequentially passes through the second lens unit, the aperture unit, and the first lens unit, and then reaches the image sensor (fig 1).
Re claim 4, Terada discloses the limitations of claim 2 including further comprising a reflecting unit (6), wherein the reflecting unit comprises a fourth light-entering end and a light reflection end for changing the travel direction of the external light from a light incident direction to a light reflection direction (fig 1), and the light reflection end corresponds to the second lens unit (fig 1).
Re claim 6, Terada discloses the limitations of claim 4 including wherein the light incident direction is perpendicular to the light reflection direction (fig 1).
Re claim 7, Terada discloses the limitations of claim 4 including further comprising a third lens unit (1), wherein the third lens unit comprises a third light-entering end and a third light-exiting end for focusing the external light on the reflecting unit, and the third light-exiting end corresponds to the fourth light-entering end (fig 1).
Re claim 8, Terada discloses the limitations of claim 7 including wherein the third lens unit and the reflecting unit are arranged along the light incident direction (fig 1). 
Re claim 10, Terada discloses the limitations of claim 7 including wherein the third lens unit further comprises a third lens barrel (barrel surrounding lens 1, fig 1) and a third lens group (lenses 1 and 2) disposed in the third lens barrel for focusing the external light so that the external light travels in a desired direction (fig 1).
Re claim 11, Terada discloses the limitations of claim 2 including wherein the second lens unit further comprises a second lens barrel (barrel surrounding lens 2, fig 1) and a second lens group (lenses 1 and 2) disposed in the second lens barrel for focusing the external light so that the external light travels in a desired direction (fig 1).
Re claim 12, Terada discloses the limitations of claim 1 including further comprising a reflecting unit (6), wherein the reflecting unit comprises a fourth light-entering end and a light reflection end for changing the travel direction of the external light from a light incident direction to a light reflection direction (fig 1), and the light reflection end corresponds to the aperture unit (fig 1).
Re claim 13, Terada discloses the limitations of claim 12 including wherein the aperture unit, the first lens unit, and the image sensor are sequentially arranged along the light reflection direction (fig 1).
Re claim 14, Terada discloses the limitations of claim 12 including wherein the light incident direction is substantially perpendicular to the light reflection direction (fig 1).
Re claim 15, Terada discloses the limitations of claim 12 including further comprising a third lens unit (1), wherein the third lens unit comprises a third light-entering end and a third light-exiting end for focusing the external light on the reflecting unit, and the third light-exiting end corresponds to the fourth light-entering end (fig 1).
Claim 17 is rejected for the same reasons disclosed for claim 10.
Re claim 18, Terada discloses the limitations of claim 1 including further comprising a driving assembly for controlling amount of light passing through the first lens unit (figs 3 and 4, drive mechanism).
Re claim 19, Terada discloses the limitations of claim 13 including wherein the aperture unit comprises a plurality of adjustable portions, and the driving assembly adjusts different diameters of the plurality of adjustable portions (figs 3 and 4, 94, 95).
Re claim 20, Terada discloses the limitations of claim 1 including wherein the first lens unit further comprises a first lens barrel (barrel surrounding lens 4) and a first lens group (lenses 4 and 5) disposed in the first lens barrel for focusing the external light so that the external light travels in a desired direction (fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada.
Re claim 5, Terada discloses the limitations of claim 4 including wherein the aperture unit, the first lens unit, and the image sensor are sequentially arranged along the light reflection direction (fig 1). Terada fails to explicitly disclose that the second lens unit is in the light reflection direction. However, one of ordinary skill in the art, before the effective filing date, would have found it obvious to arrange the second lens in a light reflection direction in order to produce a more compact lens unit – essentially reducing the size of lens needed.
Re claim 9, Terada discloses the limitations of claim 7 including wherein the external light sequentially passes through the third lens unit, the reflecting unit, the aperture unit, and the first lens unit, and then reaches the image sensor (fig 1). Terada fails to explicitly disclose the arrangement of the third lens unit, the reflecting unit, the second lens unit, the aperture unit, and the first lens unit, and then reaches the image sensor. However, one of ordinary skill in the art, before the effective filing date, would have found it obvious to rearrange the second lens in the aforementioned location in order to produce a more compact lens unit – essentially reducing the size of lens needed.
Claim 16 is rejected for the same reasons disclosed for claim 9.

Claim(s) 5, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada.
Re claim 5, Terada discloses the limitations of claim 4 including wherein the aperture unit, the first lens unit, and the image sensor are sequentially arranged along the light reflection direction (fig 1). Terada fails to explicitly disclose that the second lens unit is in the light reflection direction. 
Official Notice is taken to note that arranging a second lens in the light reflection direction is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine arranging the second lens in a light reflection direction in order to produce a more compact lens unit – essentially reducing the size of lens needed.
Re claim 9, Terada discloses the limitations of claim 7 including wherein the external light sequentially passes through the third lens unit, the reflecting unit, the aperture unit, and the first lens unit, and then reaches the image sensor (fig 1). Terada fails to explicitly disclose the arrangement of the third lens unit, the reflecting unit, the second lens unit, the aperture unit, and the first lens unit, and then reaches the image sensor.
Official Notice is taken to note that arranging a second lens after the reflecting unit is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine arranging a second lens after the reflecting unit in order to produce a more compact lens unit – essentially reducing the size of lens needed. 
Claim 16 is rejected for the same reasons disclosed for claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696